Citation Nr: 0838232	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ankle sprain.

2.  Entitlement to a compensable disability rating for a 
bilateral optic nerve disability.

3. Entitlement to an increased rating for a lumbar sprain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a cervical spine 
sprain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a thoracic spine 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision rendered 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.

The Board remanded this matter to the RO in February 2006 for 
additional development, to include VA examinations.  

Subsequent to the issuance of the March 2008 supplemental 
statement of the case (SSOC), the veteran submitted 
additional treatment records in support of her claim.  In the 
August 2008 written argument, the veteran, through her 
representative, waived initial review of the evidence by the 
RO.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

As noted above, in February 2006, the Board remanded the 
veteran's case, in large measure, to obtain current VA 
examinations.  Unfortunately, the Board finds that another 
remand is necessary in this case.  A review of the evidence 
in this case reveals that the RO has not complied with the 
directive from the Board's February 2006 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

During the July 2006 VA examination, the orthopedic (joints) 
examiner referenced June 2006 treatment records from the VA 
hospital relating to a neurosurgery consultation.  These 
records do not appear to have been associated with the claims 
folder.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

With regard the July 2006 VA examination reports, the Board 
notes that the February 2006 Board remand specifically 
indicated that the claims folder were to be made available to 
the examiner for review and that examiner should indicate 
whether he reviewed the claims folder in conjunction with 
rendering his determinations.  However, this was not done.

In the July 2006 VA orthopedic examination report, the 
examiner specifically stated that he did not have the 
veteran's claims folder or medical records available for 
review.  Unfortunately, the Board finds that another remand 
is necessary in this case.  The July 2006 VA examiner did not 
have the claims folder available nor did he review the 
veteran's medical records as was required in the prior 
remand.  

The July 2006 VA eye examiner did not indicate whether the 
claims folder was available for review.  Moreover, it does 
not appear that he identified the current manifestations of 
the veteran's bilateral optic nerve drusen, to include 
impairment of central visual acuity, or impairment of field 
vision or impairment of muscle function, nor did he provide 
the visual field extent of both eyes (in degrees) in the 
following eight meridians: temporally, down temporally, down, 
down nasally, nasally, up nasally, up, and up temporally, as 
was required in the Board remand.  

As evidenced above, the actions set forth in the February 
2006 Board remand were not complied with.  Therefore, further 
action by the Board would be in violation of the holding in 
Stegall v. West, 11 Vet. App. at 270-1.

In addition, the Board notes that the collective notices of 
the RO in the record do not meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

To ensure that all due process requirements are met, the 
RO/AMC should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO/AMC's notice letter to the 
veteran should explain that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 
2008); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO/AMC should also ensure that its 
notice to the veteran meets the notice requirements of 
Vazquez-Flores-particularly that specified in (1) and (2) 
above.

After providing the appropriate notice, the RO/AMC should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Send a letter to the veteran and her 
representative requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the RO/AMC to obtain any additional 
evidence pertinent to the claims 
remaining on appeal, that is not 
currently of record.  The RO/AMC should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

a)  The RO/AMC should ensure that 
its letter meets the requirements of 
Vazquez-Flores, noted above (as 
appropriate).  In particular, the 
RO/AMC should provide at least 
general notice of all possible 
diagnostic codes under which the 
veteran's disabilities may be rated.  
The notice should also explain that, 
if the diagnostic code(s) under 
which the claimant is rated contains 
criteria necessary for entitlement 
to a higher disability rating that 
would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of 
the disability, and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test 
result).  Such notice should also 
provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to 
increased compensation.

b)  The RO/AMC's letter should 
clearly explain to the veteran that 
she has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

2.  Obtain and associate with the claims 
folder all VA medical records regarding 
the veteran's treatment, including at the 
Oklahoma City VAMC, for the period from 
February 2004 to the present, and any 
additional private medical records 
identified by her.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
veteran and her representative so 
notified in writing.

3.  Thereafter, the RO/AMC should return 
the claims folders, to include a copy of 
this remand, to the VA examiner who 
conducted the July 2007 VA orthopedic 
(joints) examination.  Following a review 
of the claims folders, including any 
additional evidence obtained in 
conjunction with this remand, the 
examiner should be asked to determine if 
a change is warranted in any of his 
previous determinations.  The examiner is 
also requested to identify what 
neurological impairment, if any, results 
from the veteran's service-connected 
cervical, thoracic, and lumbar spine 
disorders.  If, and only if, the July 
2007 VA examiner is unavailable, should 
the veteran be scheduled for a new VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the current severity and all 
manifestations of her service-connected 
cervical spine, thoracic spine, lumbar 
spine, and right ankle disabilities.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner.

a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical, thoracic 
and lumbar spine, and right ankle 
disabilities and, to the extent 
possible, distinguish the 
manifestations of each service-
connected disability from those of 
any other non-service-connected 
disorder present.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed and all clinical 
findings reported in detail.

b)  In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain for 
the service-connected cervical, 
thoracic and lumbar spine, and right 
ankle disabilities.

c)  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.

d)  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.

e)  With respect to the veteran's 
cervical, thoracic, and lumbar spine 
disabilities, the examiner should 
specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.

f)  The examiner should also 
specifically identify any evidence 
of neuropathy to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected back disabilities should 
be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.

g)  The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected 
cervical, thoracic and lumbar spine, 
and right ankle disabilities on her 
ability to work, if any.

A rationale for all opinions 
expressed should also be provided 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

4.  The RO/AMC should also arrange for 
the veteran to be afforded another 
ophthalmological VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
and all manifestations of her service-
connected bilateral eye disability.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner.

a)  The examiner should identify all 
current manifestations of the 
veteran's bilateral optic nerve 
drusen to include impairment of 
central visual acuity, impairment of 
field vision or impairment of muscle 
function, if any.  In particular, 
the examiner should provide the 
visual field extent of both eyes (in 
degrees) in the following eight 
meridians: temporally, down 
temporally, down, down nasally, 
nasally, up nasally, up, and up 
temporally.

b) All examination findings, along 
with a rationale for all opinions 
expressed, should be set forth in 
the examination report.  The 
examiner should indicate in the 
examination report if the veteran's 
medical records were reviewed.

5.	The veteran should be advised in 
writing that it is her responsibility 
to report for the VA examination(s), 
to cooperate with the development of 
her claims, and that the consequences 
for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that 
notice scheduling the examination was 
sent to her last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.	Thereafter, the RO/AMC should 
readjudicate the appellant's claims 
for increased ratings.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the March 2008 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


